Citation Nr: 0901782	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1993.   

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in November 2007.  This matter was 
originally on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

As noted in the prior Board Remand, the veteran has indicated 
that he wants to seek service connection for tinnitus.  As 
the issue has not been adjudicated, the Board refers the 
matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran submitted additional 
medical evidence (i.e., a private audiological examination 
report dated in September 2008) in support of his claim to 
the Board in September 2008.  In response, the Board sent 
correspondence to the veteran in October 2008 advising him 
that that he could have the RO review the additional evidence 
that he had submitted or waive that right so that the Board 
could consider the additional evidence in the first instance.  
The veteran elected to have the evidence reviewed by the RO 
in November 2008 correspondence.  As the veteran specifically 
asked to have his case remanded and did not waive his right 
to have the RO review the additional evidence in the first 
instance, the Board remands this case to the RO for its due 
consideration and the issuance of a Supplemental Statement of 
the Case (SSOC) reflecting such consideration with respect to 
the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

The veteran's claim should be 
readjudicated with consideration of any 
evidence received since the June 2008 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.    

This remand is to ensure due process.  The Board intimates no 
opinion either favorable or unfavorable at this time. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




